ON MOTION FOR REHEARING.
HAWKINS, Judge.
In the motion for rehearing it is again urged that the evidence is insufficient to> support the conviction. Set out in the motion are many excerpts from the testimony of prosecutrix, which taken alone, would cast doubt upon her claim that appellant had intercourse with her. We have again scrutinized the statement of facts, having particularly in mind those parts of prosecutrix’s evidence especially stressed in the motion. When taken in connection with her explanation of those very things, and her entire testimony, we think this court would not be justified in disturbing the verdict.
In one part of prosecutrix’s testimony given on cross-examination she said: “In response to your question, ‘And then you commenced to shove him off and begged him and Buddy says, ‘That is all right, if you feel that way about it, I’ll quit,’ well, I don’t know whether he said ‘If you feel that way about it, I’ll just quit,’ but I begged him and asked him to quit and he did quit. When the other boys came to the car, he quit.”
From this statement it is urged that no rape is shown to have occurred.. The statements of facts reveals that prosecutrix makes no claim that a ravishment resulted from the incident referred to. She says appellant did not on that occasion succeed in his attempt; that by begging and resistance she had persuaded him to desist. We understand from her testimony that when two other boys (appellant’s companions) came back to the car, they encouraged appellant to go on with his efforts; and she asked them to go away, believing if they did so she could again prevail upon appellant to let her alone. It is her claim that it was during this second attempt on the part of appellant that he succeeded in penetrating her person despite her resistance and entreaties.
*535After another careful review of the evidence we see no reason to think our former disposition of the case was erroneous.
The motion for rehearing is overruled.

Overruled.